Handy, J.:
The plaintiff in error was indicted and convicted for stealing certain bank-bills of the denomination of five dollars, the property of one Ephraim Strout.
The grounds of error relied on are—
*11411. The admission, as evidence in behalf of the prosecution, of certain acts of the accused in showing where .a part of the stolen property was placed; which acts were done after, and in consequence of his having made a confession of his guilt under such circumstances as to render that confession inadmissible.
2. The giving of the second instruction to the' jury in behalf of the prosecution.
In relation to the first ground of error, it appears that two witnessesTw'ere introduced in behalf of the state on the trial. The first of these was Strout, the owner of the stolen property, who testified that he lost one hundred and sixty dollars in banknotes, of the Empire Bank, of the state of Georgia; that the accused had been to his house on Saturday, the day before he missed the money; that the witness kept his money in a pocketbook, which he laid up behind the clock on the mantle-piece, and that the money was all in five-dollar bills; that witness at first thought the money was taken by some persons who were working about his house, but he afterwards suspected the accused of stealing it, and charged him with it. He further testified, that when he so charged him, which was about three weeks after the money was lost, he told the accused that if he would confess all about it, and tell where the money was, and give it up and leave the country, he would not prosecute him; and thereupon the accused told where the money was, and confessed having taken it. Hpon motion of the accused, this testimony as to his statements and confessions, under the circumstances, was held by the court to be incompetent, and was excluded from the jury.
The witness was then asked by the district attorney to state what the (teemed did in regard to showing the money; and he testified that the accused went to the corn-crib, and got ninety dollars of the money out of the crib and gave it to witness; that witness saw him get the money, and that it was all of the same kind that witness had lost — all in five-dollar bills, and that witness believed them to be his. The accused objected to this testimony as inadmissible; but it was permitted to go to the jury, and exception taken thereto. And this is the first point to be considered.
It will be observed that none of the declarations or confessions *1142made by tbe accused to this witness were permitted to go in evidence to tbe jury, and consequently no question arises as to tbe competency of such declarations, under the circumstances of tbe case. Tbe testimony admitted went solely to tbe acts and conduct of tbe accused, in showing where tbe money was, and in producing and delivering it to tbe witness, and to tbe identification of tbe money shown and produced.
Whatever diversity of opinion may exist upon tbe question, whether confessions improperly obtained, and which are verified and corroborated by facts and circumstances afterwards found to be in accordance with tbe statement of facts made in tbe confession, are’ admissible in evidence on account of tbe corroboration, there can be no doubt but that acts of tbe accused done in consequence of tbe inadmissible confession, and tending to show bis guilt, should be received in evidence.1 This was held in "Waricksball’s case, 1 Leach, 298; Mosey’s case, ib., 301; and it is stated by all tbe text-writers upon, tbe subject as tbe correct rule. 2 Buss, on Cr., 863 (7th Amer. ed.); 1 Phill. Ev., 116 (4th Amer. ed.). And it is also laid down that it is competent to show that the witness was directed by the accused where to find tbe goods, and that they were found there accordingly, but *1143not the acknowledgment of the accused that he stole them or put them there.1 2 East PL Or., 658; 2 Buss. Or., 862.
In such cases it is not the confession of the party that is received in evidence against him, but the facts which are brought to light by his acts, and in consequence of his confessions. It will not do to say that the acts, having been brought about by improper means, are of the same character as confessions produced by the' same means, and the influence which produced groundless confessions might also produce groundless conduct; for when the acts of the accused point out and produce the stolen ju’operty in its place of concealment, that fact speaks for itself, and is inconsistent alike with the idea of falsehood and of innocence. Property so concealed must be considered as in the custody of the accused, and his production of it is equivalent to its being found upon his person, or in his private keeping at his house; and in such cases, the finding or production of the property is evidence of guilt. The testimony permitted by the court to go to the jury was simply, in substance, that the witness charged the accused with stealing the money, and thereupon the accused showed the place where it was concealed, and produced and delivered it to the witness. If the money produced was the same which was stolen from the witness, there cannot be a doubt as to the competency of the testimony.
Was the money, then, sufficiently identified? The witness testified that the bills were all of the same bank and of the same denomination as those lost by him, and that he believed them to be his. This correspondence, taken in connection with a number of them of so small a denomination, and the fact that the witness believed them to be his, would go far to cast a suspicion upon the possession by the accused. But the fact that, upon being charged with stealing them, as the money of the witness, he produced them from the place of concealment and delivered them to the witness, is conclusive of their identity.
We think, therefore, that this testimony, was properly admitted.
The second witness introduced was one Denny, who testified, in substance, that, in consequence of promises of protection *1144made by him, the accused acknowledged his guilt. This was ruled out upon the objection of the accused, and the witness was then requested to state what the accused did in regard to the money. He testified that the accused and witness and one Matthis went to the house of the accused, and that presently the accused went out of doors to get some fuel, and that witness remarked that he stayed a good while, and requested Matthis to go and see where he was; that Matthis went out, and presently there was a rap at the door, and Matthis told witness to come out there, and did so, and went around to the chimney where they were; that .thereupon Matthis handed witness some money, and requested him to count it, which he did, and found there were fifty-five dollars in bank-bills of five dollars, but witness did not know and could not state what banks they were on.
This testimony was objected to by the accused, but was permitted to go to the jury, and exception taken.
The facts here shown are quite different from those stated by the preceding witness. The bank-notes referred to are not shown to have been in the possession of the accused, or that he had any connection with them: It simply appears that they were produced by Matthis, who handed them to witness, requesting him to count them. Nothing is shown to explain why or how Matthis had possession of them, or why he handed them to the witness to count; nor is there anything to identify them with the notes stolen from the witness Strout. Giving to the facts stated by this witness all the force which they properly could have, they showed nothing tending to fix upon the accused the charge for which he is indicted. Nor was there any other evidence to supply the vagueness and irrelevancy of the testimony. To give it any force' against the accused, the jury would have had to indulge in unwarrantable conjectures to his prejudice.
It was, therefore, improperly admitted, and the objection to it should have been sustained.
The second instruction given in behalf of the state is as follows :
“ If the evidence satisfy the jury that Ephraim Strout lost *1145bank-bills, and that they, or a part of them, had been found in defendant’s possession shortly after, in the absence of other evidence proving how defendant came into possession, they will find him guilty.”
The first objection taken to this instruction is,.“that it dispenses with the necessity of proving that the bank-bills were stolen from the owner; in consequence of which the accused might have been convicted under the indictment from the mere fact of possession of the bills unaccounted for, though they may have been casually lost by the owner, and had not been stolen.”
It is true that the word lost is employed in the instruction; but that is a general word, which embraces a loss by stealing or by any act of another, as well as by the act of the owner himself, or by casualty; the evidence tending strongly to show that the money was lost by stealing, and there was nothing tending to show that it was casually lost. The general term used in the instruction must be taken with reference to the charge against the accused and the evidence offered in support of it, and must be understood with reference to such loss as the evidence tended to establish, which was by stealing. "We do not consider the instruction erroneous in this respect, though it is true that the word stolen is more precise, and the better term to be employed. The phraseology could not have reasonably misled the jury, under the circumstances of the case.
It is further objected that the instruction renders the possession of the bank-bills by the accused, shortly after they were lost by the owner, conclusive evidence of guilt, whereas it merely creates a presumption of guilt. The general rule is undoubtedly well settled that the possession by a party of stolen goods, shortly after their loss by the owner, is presumptive evidence of guilt, which, however, may be explained; and if the party in whose possession they were found fails satisfactorily to account for his possession, the presumption of guilt, arising from the recent loss by taking, and the. possession, will stand, and warrant a conviction. "What will be sufficient to account for the possession, or to remove the presumption that may arise therefrom, will depend much upon the length of time which intervened between the loss by the owner and the discovery of *1146possession in the party charged, the nature and character of the goods, and all the circumstances of the case; and this, for the most part, is to be determined by the jury. These points might have been made the subject of instruction at the instance of the accused, and the attention of the jury might have been thereby directed to the shortness of the time, as shown by the evidence, in connection with the nature of the articles. But as the instruction stands, it does not take these considerations from the jury, but leave it open for the jury to determine the question whether the time shown was short, under- the circumstances; and under it, that question might have been fully argued to the jury. If they were of the opinion, from the circumstances, as it must be presumed they were, that the time of production of the money by the accused was sufficiently short to raise the presumption of his guilt, and there was no explanation of his possession, the presumption of fact was not removed; and they were properly instructed that, in such case, they should find a verdict of conviction. This was the subject of the instruction, and we consider the general proposition contained in it correct.
For the error in admitting the testimony of the witness Denny, the judgment must be reversed, and the cause remanded for a new trial.

 Archbold Cr. Pr. & Pl., 181; 2 Hawk., c. 46, § 38; Holt’s N. P., 498; Charity Jackson’s case, 1 C. H. Rec., 28; Tucker’s case, 5 ib., 164; 2 Curw. Hawk., 595; State v. Aaron, 1 South., 235; Com. v. Knapp, 9 Pick., 496, 511; State v. Vaigneur, 5 Richardson, 391; State v. Motley, 7 ib., 327; Stage’s case, 5 C. H. Rec., 177, 178; 5 ib., 164, 166; Rex. v. Griffin, Russ. & Ry., 150; Rex v. Jones, ib., 151; State v. Moore, 1 Hayw., 482; 2 Russell on Crimes, 861-2-3-4; 1 Phill. Ev., 411; Rex v. Harris, R. & M. C. C. R., 338; Allison’s Cr. Law of Scotland, 583; Joy, 84; Lockhart’s case, 1 Leach, 386; State v. Crank, 2 Bailey, 67; Roscoe Dig. Cr. Ev., 36, n.; 1 East P. C., 658; 2 ib., 658; Hudson v. State, 9 Yerg., 408; State v. Brick, 2 Harrington, 530. The more established rule, according to later practice and later authorities, is, that soinuoh of the confession as relates sti'iotly to the fact discovered by it may he given in evidence; for the reason of rejecting extorted confessions is the apprehension that the prisoner may have been induced to say what is false; but the fact discovered shows that so much of tho confession as immediately relates to it is true. 1 Leach, 265; 2 East P. C., 658. Thus it is proper, and is now tho common practice, to leavo to the consideration of the jury, where a confession has been improperly obtained, tho fact of the witness having been directed by the prisoner whore to find the goods, and his having found them accordingly, but not the acknowledgment of the prisoner having stolen or put them there, which is to be collected or not from all the circumstances of the case. 2 East P. C., 658; Russoll on Crimes, 802; Wharton Am. Cr. Law, 695; Hudson v. State, 9 Yerg., 408; State v. Brick, 2 Harring., 530; State v. Crank, 2 Bailey, 67; Deathridge v. State, 1 Sneed, 75; Jordan v. State, 31 Miss., 382; Duffey v. People, 12 E. P. Smith, 589; Jane v. Com., 2 Metc., 30; Rex v. Leatham, 8 Cox C. C., 498; Rex v. Gould, 9 C. & P., 364; Rex v. Evans, Harris, and Butler, 1 Moody C. C., 338; Rex v. Cain, 1 Crawford & Dix C. C. 371.


 See cases cited in note (*), supra.